Citation Nr: 9913131	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  98-08 695A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for intestinal 
disability.

2.  Entitlement to service connection for disability 
manifested by cough, fever, and night sweats.


ATTORNEY FOR THE BOARD

T. K. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from July 1988 to August 
1992, with service in Southwest Asia during the Persian Gulf 
War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  Although the issue of entitlement to 
service connection for kidney disability was initially 
included in the veteran's appeal, this issue was resolved by 
a December 1998 rating decision which granted service 
connection for focal glomerulonephritis.  


REMAND

Review of the file shows that attempts by the RO to obtain 
the veteran's service medical records have, to date, been 
unsuccessful.  The Board notes that in response to the RO's 
request for the veteran's service medical records, the 
National Personnel Records Center (NPRC) responded that no 
service medical records were found at that facility.  The 
claims file contains some copies of service medical records 
submitted by the veteran.  However, the copies of the service 
medical records are not complete.  Due to the fact that the 
veteran's claims entail entitlement to service connection, it 
is essential that the RO make every effort to locate the 
veteran's service medical records.  It appears that the RO 
only contacted the NPRC.  However, it is noted on the 
veteran's later DD Form 214, in block #6, that he had a 
reserve obligation term following his active duty in the 
Army.  In addition, the veteran noted on his application for 
VA benefits, VA Form 21-526, that he currently was a member 
of the Army reserves on inactive status.  Therefore, his 
service medical records could be at the VA Service Medical 
Record Center (SMRC) or the Army Reserve Personnel Center 
(ARPERCEN) in St. Louis, Missouri. 

The Board further notes that the post-service medical 
evidence of record contains conflicting information 
concerning whether the disability has a chronic disability 
manifested by cough, fever and night sweats and concerning 
the etiology of this claimed disability.  Although a VA 
physician who examined the veteran in November 1996 diagnosed 
irritable bowel syndrome and stated that the disorder 
originated during the veteran's Persian Gulf Service, this 
opinion was not based upon a review of the veteran's complete 
service medical records. 

In light of these circumstances, the case is REMANDED to the 
RO for the following action:

1. The RO should contact the veteran and 
request that he identify the service 
facilities where he received treatment 
for the disabilities at issue and the 
approximate dates of such treatment.  
He should also be requested to provide 
the names, addresses and approximate 
dates of treatment for all health care 
providers, private and VA, who may 
possess additional records of 
pertinent treatment since August 1992.  

2. With any necessary authorization from 
the veteran, the RO should attempt to 
obtain and associate with the claims 
file any post-service medical records 
identified by the veteran.

3. The RO should request the veteran's 
service medical records from the VA 
SMRC and from the ARPERCEN in St. 
Louis (address code 11).  All actions 
should be documented fully, and all 
leads as to the location of pertinent 
records should be followed to their 
logical conclusion.  If necessary, the 
service facilities identified by the 
veteran should be contacted directly 
for the purpose of obtaining 
additional service medical records for 
the veteran. 

4. If additional evidence is received, 
the veteran should be provided a VA 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any currently 
present intestinal disability.  With 
respect to any irritable bowel 
syndrome or other diagnosed disorder, 
the examiner should provide an opinion 
as to whether it is at least as likely 
as not that the disorder(s)originated 
in service or is etiologically related 
to service.  If the veteran's 
intestinal symptoms are not attributed 
to a known clinical diagnosis, the 
examiner should never the less 
identify any objective indications of 
chronic intestinal disability.  The 
claims folder must be made available 
to the examiner for review, and any 
indicated studies must be performed.  
The rationale for all opinions 
expressed must be provided. 

5. After the development to obtain 
pertinent treatment records has been 
completed, the veteran should be 
provided a VA examination by a 
physician with appropriate expertise 
to determine the nature and etiology 
of the claimed disability manifested 
by cough, fever and night sweats.  
This examination should be scheduled 
even if additional treatment records 
are not received.  If the veteran's 
symptoms are due to a known clinical 
diagnosis(es), the examiner should 
identify the diagnosis(es) and provide 
an opinion with respect to each such 
diagnosis as to whether it is at least 
as likely as not that the disorder 
originated in service or is 
etiologically related to service.  If 
the examiner believes that the claimed 
symptoms are not attributable to any 
known clinical diagnosis(es), the 
examiner should never the less 
identify all objective indications of 
the claimed disability.  The claims 
folder must be made available to the 
examiner for review, and any indicated 
studies must be performed.  The 
rationale for all opinions expressed 
must be provided. 

6. Thereafter, the RO should review the 
claims file and ensure that all 
development actions have been 
conducted and completed in full.  
Then, the RO should undertake any 
other indicated development and 
readjudicate the issues on appeal.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case and afford the veteran an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998). 


